Exhibit 99.1 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS FOR THE YEAR ENDED DECEMBER 31, 2008 This Management’s Discussion and Analysis (“MD&A”) should be read in conjunction with our 2008 Audited Consolidated Financial Statements and Notes thereto. The financial information presented herein has been prepared on the basis of Canadian generally accepted accounting principles (“GAAP”) and is expressed in Canadian dollars, unless otherwise stated. Please refer to Note 25 to the 2008 Audited Consolidated Financial Statements for a summary of differences between Canadian and United States (“U.S.”) GAAP. This MD&A, which is current as of February 18, 2009, is organized into six sections. 1 CORPORATE OVERVIEW 2 SEGMENT REVIEW 3 CONSOLIDATED LIQUIDITY AND FINANCING 2 Our Business 10 Wireless 29 Liquidity and Capital Resources 3 Our Strategy 16 Cable 32 Interest Rate and Foreign Exchange Management 3 Acquisitions 27 Media 33 Outstanding Common Share Data 3 Consolidated Financial and Operating Results 33 Dividends and Other Payments on RCI Equity Securities 10 2009 Financial and Operating Guidance 34 Commitments and Other Contractual Obligations 34 Off-Balance Sheet Arrangements 4 OPERATING ENVIRONMENT 5 ACCOUNTING POLICIES AND NON - GA AP MEASURES 6 ADDITIONAL FINANCIAL INFORMATION 35 Government Regulation and 45 Key Performance Indicators and 52 Related Party Transactions Regulatory Developments Non-GAAP Measures 53 Five-Year Summary of 38 Competition in our Businesses 47 Critical Accounting Policies Consolidated Financial Results 40 Risks and Uncertainties Affecting 48 Critical Accounting Estimates 54 Summary of Seasonality and our Businesses Quarterly Results 50 New Accounting Standards 56 Controls and Procedures 50 Recent Canadian Accounting Pronouncements 57 Supplementary Information: Non-GAAP Calculations 52 U.S. GAAP Differences In this MD&A, the terms “we”, “us”, “our”, “Rogers” and “the Company” refer to Rogers Communications Inc. and our subsidiaries, which were reported in the following segments for the year ended December 31, 2008: •“Wireless”, which refers to our wireless communications operations, including Rogers Wireless Partnership (“RWP”) and Fido Solutions Inc. (“Fido”); •“Cable”,which refersto our wholly-owned cable television subsidiaries, including Rogers Cable Communications Inc. (“RCCI”) and its subsidiary, Rogers Cable Partnership; and •“Media”, which refers to our wholly-owned subsidiary Rogers Media Inc. and its subsidiaries, including Rogers Broadcasting, which owns a group of 52 radio stations, the Citytv television network, the Rogers Sportsnet television network, The Shopping Channel, the OMNI television stations, and Canadian specialty channels including The Biography Channel Canada, G4TechTV and Outdoor Life Network; Rogers Publishing, which publishes approximately 70 magazines and trade journals; and Rogers Sports Entertainment, which owns the Toronto Blue Jays Baseball Club (“Blue Jays”) and Rogers Centre. Media also holds ownership interests in entities involved in specialty television content, television production and broadcast sales. Substantially all of our operations are in Canada. “RCI” refers to the legal entity Rogers Communications Inc. excluding our subsidiaries. Throughout this MD&A, all percentage changes are calculated using numbers rounded to the decimal to which they appear. Please note that the charts, graphs and diagrams that follow have been included for ease of reference and illustrative purposes only and do not form part of management’s discussion and analysis. 1 ROGERS COMMUNICATIONS INC.2008 ANNUAL MD&A MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS CAUTION REGARDING FORWARD-LOOKING STATEMENTS, RISKS AND ASSUMPTIONS This MD&A includes forward-looking statements and assumptions concerning our business, its operations and its financial performance and condition approved by management on the date of this MD&A. These forward-looking statements and assumptions include, but are not limited to, statements with respect to our objectives and strategies to achieve those objectives, statements with respect to our beliefs, plans, expectations, anticipations, estimates or intentions, including guidance and forecasts relating to revenue, adjusted operating profit, property, plant and equipment (“PP&E”) expenditures, free cash flow, expected growth in subscribers and the services to which they subscribe, the cost of acquiring subscribers and the deployment of new services and all other statements that are not historical facts. Such forward-looking statements are based on current objectives, strategies, expectations and assumptions that we believe to be reasonable at the time including, but not limited to, general economic and industry growth rates, currency exchange rates, product pricing levels and competitive intensity, subscriber growth and usage rates, changes in government regulation, technology deployment, device availability, the timing of new product launches, content and equipment costs, the integration of acquisitions, and industry structure and stability. Except as otherwise indicated, this MD&A and our forward-looking statements do not reflect the potential impact of any non-recurring or other special items or of any dispositions, monetizations, mergers, acquisitions, other business combinations or other transactions that may be considered or announced or may occur after the date of the financial information contained herein. We caution that all forward-looking information, including any statement regarding our current intentions, is inherently subject to change and uncertainty and that actual results may differ materially from the assumptions, estimates or expectations reflected in the forward-looking information. A number of factors could cause actual results to differ materially from those in the forward-looking statements or could cause our current objectives and strategies to change, including but not limited to economic conditions, technological change, the integration of acquisitions, unanticipated changes in content or equipment costs, changing conditions in the entertainment, information and communications industries, regulatory changes, litigation and tax matters, the level of competitive intensity and the emergence of new opportunities, many of which are beyond our control and current expectation or knowledge. Therefore, should one or more of these risks materialize, should our objectives or strategies change, or should any other factors underlying the forward-looking statements prove incorrect, actual results and our plans may vary significantly from what we currently foresee. Accordingly, we warn investors to exercise caution when considering any such forward-looking information herein and that it would be unreasonable to rely on such statements as creating any legal rights regarding our future results or plans. We are under no obligation (and we expressly disclaim any such obligation) to update or alter any forward-looking statements or assumptions whether as a result of new information, future events or otherwise, except as required by law. Before making any investment decisions and for a detailed discussion of the risks, uncertainties and environment associated with our business, fully review the sections of this MD&A entitled “Risks and Uncertainties Affecting our Businesses” and “Government Regulation and Regulatory Developments”. ADDITIONAL INFORMATION Additional information relating to us, including our Annual Information Form and discussions of our 2008 quarterly results, may be found on SEDAR at www.sedar.com or on EDGAR at www.sec.gov. For a glossary of communications and media industry terms, please refer to the Investor Relations section of rogers.com. 1. CORPORATE OVERVIEW OUR BUSINESS We are a diversified Canadian communications and media company. We are engaged in wireless voice and data communications services through Rogers Wireless, Canada’s largest wireless provider and the operator of the country’s only national Global System for Mobile Communications/High-Speed Packet Access (“GSM/HSPA”) based network. Through Rogers Cable we are one of Canada’s largest providers of cable television services as well as high-speed Internet access, telephony services and video retailing. Through Rogers Media, we are engaged in radio and television broadcasting, televised shopping, magazines and trade publications, and sports entertainment. We are publicly traded on the Toronto Stock Exchange (TSX: RCI.a and RCI.b) and on the New York Stock Exchange (NYSE: RCI). For more detailed descriptions of our Wireless, Cable and Media businesses, see the respective segment discussions that follow. ROGERS COMMUNICATIONS INC.2008 ANNUAL MD&A 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS OUR STRATEGY Our business objective is to maximize subscribers, revenue, operating profit and return on invested capital by enhancing our position as one of Canada’s leading diversified communications and media companies. Our strategy is to be the preferred provider of communications, entertainment and information services to Canadians. We seek to leverage our networks, infrastructure, sales channels, brand and marketing resources across the Rogers group of companies by implementing cross-selling and joint sales distribution initiatives as well as cost-reduction initiatives through infrastructure sharing, to create value for our customers and shareholders. We help to identify and facilitate opportunities for Wireless, Cable and Media to create bundled product and service offerings at attractive prices, in addition to implementing cross-marketing and cross-promotion of products and services to increase sales and enhance subscriber loyalty. We also work to identify and implement areas of opportunity for our businesses that will enhance operating efficiencies by sharing infrastructure, corporate services and sales distribution channels. We continue to develop brand awareness and promote the “Rogers” brand as a symbol of quality, innovation and value of a diversified Canadian media and communications company. ACQUISITIONS Acquisition of channel m On April 30, 2008, we acquired the assets of Vancouver multicultural television station channel m, from Multivan Broadcast Corporation, for cash consideration of $61 million. The acquisition was accounted for using the purchase method with the results of operations consolidated with ours effective April 30, 2008. Acquisition of Aurora Cable TV Limited On June 12, 2008, we acquired 100% of the outstanding shares of Aurora Cable TV Limited (“Aurora Cable”) for cash consideration of $80 million, including a $16 million deposit paid during the first quarter of 2008. In addition, we contributed $10 million to simultaneously pay down certain credit facilities of Aurora Cable. Aurora Cable provides cable television, Internet and telephony services in the Town of Aurora and the community of Oak Ridges, in Richmond Hill, Ontario. The acquisition was accounted for using the purchase method with the results of operations consolidated with ours effective June 12, 2008. Acquisition of Outdoor Life Network On July 31, 2008, we acquired the remaining two-thirds of the shares of Outdoor Life Network (“OLN”) that we did not already own, for cash consideration of $39 million. The acquisition was accounted for using the purchase method with the results of operations consolidated with ours effective July 31, 2008. Refer to “Critical Accounting Estimates - Purchase Price Allocations” and Note 4 to the 2008 Audited Consolidated Financial Statements for more details regarding these transactions. CONSOLIDATED FINANCIAL AND OPERATING RESULTS See the sections in this MD&A entitled “Critical Accounting Policies”, “Critical Accounting Estimates” and “New Accounting Standards” and also the Notes to the 2008 Audited Consolidated Financial Statements for a discussion of critical and new accounting policies and estimates as they relate to the discussion of our operating and financial results below. We measure the success of our strategies using a number of key performance indicators as outlined in the section entitled “Key Performance Indicators and Non-GAAP Measures”. These key performance indicators are not measurements in accordance with Canadian or U.S. GAAP and should not be considered as alternatives to net income or any other measure of performance under Canadian or U.S. GAAP. The non-GAAP measures presented in this MD&A include, among other measures, operating profit, adjusted operating profit, adjusted operating profit margin, adjusted net income, and adjusted basic and diluted net income per share. We believe that the non-GAAP financial measures provided, which exclude: (i) the impact of the one-time non-cash charge resulting from the introduction of a cash settlement feature related to employee stock options; (ii) stock-based compensation expense; (iii) integration and restructuring expenses; (iv) the impact of a onetime charge resulting from the renegotiation of an Internet-related services agreement; (v) an adjustment for Canadian Radio-television and Telecommunications Commission (“CRTC”) Part II fees related to prior periods; and (vi) in respect of net income and net income per share, debt issuance costs, loss on repayment of long-term debt, impairment losses on goodwill, intangible assets and other long-term assets and the related income tax impacts of the above items, provide for a more effective analysis of our operating performance. See the sections entitled “Key Performance Indicators and Non-GAAP Measures” and “Supplementary Information: Non-GAAP Calculations” for further details. 3 ROGERS COMMUNICATIONS INC.2008 ANNUAL MD&A MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS An overall economic slowdown in Canada, and particularly in Ontario, has negatively impacted the results of our Wireless, Cable and Media lines of business during 2008. The challenging economic conditions have resulted in lower subscriber additions, predominantly in our Cable business, as well as declines of advertising, roaming and other revenues. In response to these economic conditions, we have taken action to restructure our employee base to improve our cost structure going forward. The decline in advertising revenue has lead to an impairment charge of $294 million related to our conventional television business, which is fully described in the section entitled ”Impairment Losses on Goodwill, Intangible Assets and Other Long-Term Assets”. Despite the economic slowdown, we are well positioned from a liquidity perspective with $1.8 billion in available credit under our $2.4 billion committed bank credit facility that does not mature until July 2013, and have no debt maturities until May 2011. Operating Highlights and Significant Developments in 2008 •Generated growth in annual revenue of 12%, while adjusted operating profit grew 10% to $4,060 million. •We closed US$1.75billion aggregate principal amount of investment grade debt offerings on August 6, 2008, consisting of US$1.4 billion of 6.8% Senior Notes due 2018, and US$350 million 7.5% Senior Notes due 2038. Proceeds of the offerings were used in part to fund the $1.0 billion purchase of 20 MHz of Advanced Wireless Services (“AWS”) spectrum in the spectrum auction. •We purchased for cancellation 4,077,400 outstanding Class B Non-Voting shares during the year for $136.7 million under Board approval to repurchase up to $300 million of outstanding shares. •In January 2008, we announced an increase in the annual dividend from $0.50 to $1.00 per Class A Voting and Class B Non-Voting share. •In February 2009, we announced an increase in the annual dividend from $1.00 to $1.16 per Class A Voting and Class B Non-Voting share. This reflects our Board of Directors’ continued confidence in the strategies that we have employed to position ourselves as a growing communications company, while concurrently recognizing the importance of returning meaningful portions of the growing cash flows being generated by the business to shareholders. • At December 31, 2008 we had approximately $1.8 billion in available credit under our $2.4 billion committed bank credit facility that matures July 2013. This liquidity position is also enhanced by the fact that our earliest scheduled debt maturity is in May 2011. This financial position provides us with substantial liquidity and flexibility, particularly given the current global credit market challenges. •In February 2009, our Board of Directors approved the renewal of a normal course issuer bid (“NCIB”) to repurchase up to $300 million of our shares on the open market during the following twelve months. •The Company’s founder, President and Chief Executive OfficerEdward S. “Ted” Rogers, passed away on December 2, 2008. Alan Horn, Chairman of the Board of Rogers Communications Inc., was appointed by the Board to serve as acting Chief Executive Officer as the Board performs a search, considering internal and external candidates, for a permanent CEO. •Prior to his death in December 2008, Edward S. “Ted” Rogers controlled RCI through his ownership of voting shares of a private holding company. RCI has been informed that under Mr. Rogers’ estate arrangements, those voting shares, and consequently voting control of RCI and its subsidiaries, passed to the Rogers Control Trust, a trust of which the trust company subsidiary of a Canadian chartered bank is Trustee and members of the family of the late Mr. Rogers are beneficiaries. Private Rogers family holding companies controlled by the Rogers Control Trust together own approximately 90.9% of the Class A Voting shares of RCI and 7.5% of the Class B Non-Voting shares. The Advisory Committee members are appointed in accordance with the estate arrangements and include members of the Rogers family, trustees of a Rogers family trust and other individuals, including certain directors of RCI. Year Ended December 31, 2008 Compared to Year Ended December 31, 2007 For the year ended December 31, 2008, Wireless, Cable and Media represented 56%, 34% and 13% of our consolidated revenue, respectively, offset by corporate items and eliminations of 3%. Wireless, Cable and Media also represented 69%, 30% and 4% of our consolidated adjusted operating profit, respectively, offset by corporate items and eliminations of 3%. For the year ended December 31, 2007, Wireless, Cable and Media represented 54%, 35% and 13% of our consolidated revenue, respectively, offset by corporate items and eliminations of 2%. Wireless, Cable and Media also represented 70%, 27% and 5% of our consolidated adjusted operating profit, respectively, offset by corporate items and eliminations of 2%. For more detailed discussions of Wireless, Cable and Media, refer to the respective segment discussions below. ROGERS COMMUNICATIONS INC.2008 ANNUAL MD&A 4 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Summarized Consolidated Financial Results Years ended December 31, (In millions of dollars, except per share amounts) 2008 2007 % Chg Operating revenue Wireless $ 6,335 $ 5,503 15 Cable Cable Operations 2,878 2,603 11 RBS 526 571 (8 ) Rogers Retail 417 393 6 Corporate items and eliminations (12 ) (9 ) 33 3,809 3,558 7 Media 1,496 1,317 14 Corporate items and eliminations (305 ) (255 ) 20 Total 11,335 10,123 12 Adjusted operating profit (loss) (1) Wireless 2,806 2,589 8 Cable Cable Operations 1,171 1,008 16 RBS 59 12 n/m Rogers Retail 3 (4 ) n/m 1,233 1,016 21 Media 142 176 (19 ) Corporate items and eliminations (121 ) (78 ) 55 Adjusted operating profit (1) 4,060 3,703 10 Stock option plan amendment (3) - (452 ) n/m Stock-based compensation recovery (expense) (3) 100 (62 ) n/m Integration and restructuring expenses(4) (51 ) (38 ) 34 Contract renegotiation fee (5) - (52 ) n/m Adjustment for CRTC Part II fees decision (6) (31 ) - n/m Operating profit (1) 4,078 3,099 32 Other income and expense, net (7) 3,076 2,462 25 Net income $ 1,002 $ 637 57 Net income per share: Basic $ 1.57 $ 1.00 57 Diluted 1.57 0.99 59 As adjusted: (2) Net income $ 1,260 $ 1,066 18 Net income per share: Basic $ 1.98 $ 1.67 19 Diluted 1.98 1.66 19 Additions to property, plant and equipment (“PP&E”) (1) Wireless $ 929 $ 822 13 Cable Cable Operations 829 710 17 RBS 36 83 (57 ) Rogers Retail 21 21 - 886 814 9 Media 81 77 5 Corporate 125 83 51 Total $ 2,021 $ 1,796 13 (1) As defined. See the sections entitled “Supplementary Information: Non-GAAP Calculations” and “key Performance Indicators and Non-GAAP Measures”. Operating profit should not be considered as a substitute or alternative for operating income or net income, in each case determined in accordance with Canadian generally accepted accounting principles (“GAAP”). See the section entitled “Reconciliation of Net Income to Operating Profit and Adjusted Operating Profit for the Period” for a reconciliation of operating profit and adjusted operating profit to operating income and net income under Canadian GAAP and the section entitled “key Performance Indicators and Non-GAAP Measures”. (2) For details on the determination of the ‘as adjusted’ amounts, which are non-GAAP measures, see the sections entitled “Supplementary Information: Non-GAAP Calculations” and “key Performance Indicators and Non-GAAP Measures”. The ‘as adjusted’ amounts presented above are reviewed regularly by management and our Board of Directors in assessing our performance and in making decisions regarding the ongoing operations of the business and the ability to generate cash flows. The ‘as adjusted’ amounts exclude (i) the impact of a one-time non-cash charge related to the introduction of a cash settlement feature for employee stock options; (ii) stock-based compensation (recovery) expense; (iii) integration and restructuring expenses; (iv) the impact of a one-time charge resulting from the renegotiation of an Internet-related services agreement; (v) an adjustment for Canadian Radio-television and Telecommunications Commission (“CRTC”) Part II fees related to prior periods; and (vi) in respect of net income and net income per share, debt issuance costs, loss on repayment of long-term debt, impairment losses on goodwill, intangible assets and other long-term assets; and the related income tax impact of the above amounts. (3) See the section entitled “Stock-based Compensation”. (4) Costs incurred relate to severances resulting from the restructuring of our employee base to improve our cost structure in light of the declining economic conditions, the integration of Call-Net Enterprises Inc. (“Call-Net”), Futureway Communications Inc. (“Futureway”) and Aurora Cable TV Limited (“Aurora Cable”), the restructuring of Rogers Business Solutions (“RBS”), and the closure of certain Rogers Retail stores. (5) One-time charge resulting from the renegotiation of an Internet-related services agreement. See the section entitled “Cable Operations Operating Expenses”. (6) Relates to an adjustment for CRTC Part II fees related to prior periods. See the section entitled “Government Regulation and Regulatory Developments”. (7) See the section entitled “Reconciliation of Net Income to Operating Profit and Adjusted Operating Profit for the Period”. n/m: not meaningful. 5 ROGERS COMMUNICATIONS INC.2008 ANNUAL MD&A MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Our consolidated revenue was $11,335 million in 2008, an increase of $1,212 million, or 12%, from $10,123 million in 2007. Of the increase, Wireless contributed $832 million, Cable $251 million, and Media $179 million, offset by an increase in corporate items and eliminations of $50 million. Our consolidated adjusted operating profit was $4,060 million, an increase of $357 million, or 10%, from $3,703 million in 2007. Of this increase, Wireless contributed $217 million, Cable contributed $217 million, and Media partially offset the increase with a decline of $34 million. On a consolidated basis, we recorded net income of $1,002 million for the year ended December 31, 2008, compared to net income of $637 million in 2007. Refer to the respective individual segment discussions for details of the revenue, operating expenses, operating profit and additions to PP&E of Wireless, Cable and Media. 2008 Performance Against Targets The following table sets forth the guidance ranges for selected full year financial and operating metrics that we provided for 2008, as revised during the year, versus the actual results we achieved for the year. Certain of the measures included below are not defined under Canadian GAAP. Original 2008 Guidance Updated from Original 2008 (Millions of dollars, except subscribers) (At January 7, 2008) Guidance (At October 28, 2008) Actual Consolidated Revenue $ 11,200 to $ 11,500 $ 11,200 to $ 11,500 $ 11,335 Adjusted operating profit (1) 4,000 to 4,200 4,000 to 4,100 4,060 PP&E expenditures 1,900 to 2,100 1,900 to 2,100 2,021 Free cash flow (2) 1,400 to 1,600 1,400 to 1,600 1,464 Revenue Wireless (network revenue) $ 5,800 to $ 5,900 $ 5,800 to $ 5,900 $ 5,843 Cable Operations 2,900 to 2,950 2,900 to 2,950 2,878 Media 1,525 to 1,575 1,480 to 1,510 1,496 Adjusted operating profit (1) Wireless (3) $ 2,875 to $ 2,975 $ 2,800 to $ 2,850 $ 2,820 Cable Operations 1,130 to 1,190 1,130 to 1,190 1,171 Media (4) 165 to 180 145 to 155 142 Additions to PP&E Wireless $ 850 to $ 925 $ 850 to $ 925 $ 929 Cable Operations 750 to 830 750 to 830 829 Media 80 to 95 80 to 95 81 Net subscriber additions (000s) Retail wireless postpaid and prepaid 550 to 625 550 to 625 604 Residential cable revenue generating units (RGUs) (5) 550 to 625 410 to 440 365 (1) Excludes the impact of stock-based compensation expense, integration and restructuring expenses and a one-time charge related to CRTC Part II fees. (2) Free cash flow is defined as adjusted operating profit less PP&E expenditures and interest expense and is not a term defined under Canadian GAAP. (3) Excludes operating losses related to the Inukshuk fixed wireless initiative of $14 million in 2008. (4)
